Case 2:18-cv-02104-JTF-tmp Document 341 Filed 08/07/20 Page 1 of 8   PageID 6912



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


 RAYMOND JAMES & ASSOCIATES,              )
 INC.,                                    )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       )      18-cv-2104-JTF-tmp
                                          )
 50 NORTH FRONT ST. TN, LLC,              )
                                          )
       Defendant.                         )


             ORDER GRANTING IN PART MOTIONS FOR SANCTIONS


       Before the court by order of reference are Raymond James &

 Associates, Inc.’s (“Raymond James”) Motion to Compel and for

 Discovery Sanctions and Raymond James’s Second Motion to Compel

 and for Discovery Sanctions. (ECF Nos. 189; 191; 197; 198.) In

 response, 50 North Front St. TN, LLC (“50 North”) has moved for

 sanctions as well. (ECF No. 200.) This order addresses only the

 aspects of those motions requesting sanctions for 50 North’s

 production of documents. The remainder of the motions have been

 dealt with by separate order.        For the following reasons, Raymond

 James’s motions for sanctions are GRANTED IN PART and 50 North’s

 motion for sanctions is DENIED.

                              I.    BACKGROUND

       Some time ago, a dispute arose between Raymond James and 50

 North about requests for production Raymond James had propounded
Case 2:18-cv-02104-JTF-tmp Document 341 Filed 08/07/20 Page 2 of 8   PageID 6913



 on 50 North. Raymond James eventually moved to compel. The court

 held a hearing and entered an order. (ECF No. 101.) Specifically,

 the court stated in relevant part that:

       [T]he court orders 50 North and Raymond James to meet
       and confer to determine search terms for 50 North’s
       document search no later than seven days from the date
       of this order. 50 North shall then conduct a reasonably
       diligent search (with the supervision of counsel),
       review   those   documents,  produce   all   responsive
       documents, and to the extent it asserts a privilege, it
       may withhold production of those documents and produce
       a privilege log. 50 North shall complete its production
       no later than twenty-one days from the date of this
       order. On these grounds, Raymond James’s motion to
       compel is hereby GRANTED.

 (ECF No. 101 (bolding and underlining added).) However, this did

 not end the dispute. After meeting and conferring, the parties

 failed to come to an agreement about search terms. Raymond James

 filed notices of noncompliance. The court held a hearing and

 entered an order. (ECF No. 172.) The order specified the search

 terms and custodians 50 North was to use in its search. The order

 further specified that:

       counsel for 50 North shall produce all responsive, non-
       privileged documents from the above referenced e-mail
       searches, along with a privilege log, and the above
       identification of additional employees to counsel for
       Raymond James within thirty days of February 8, 2019,
       i.e., no later than March 11, 2019.

 (ECF No. 172 (bolding and underlining added).) However, instead of

 conducting a responsiveness review, 50 North ran the required email

 searches, conducted a privilege review, and then simply produced

 all of the remaining documents — whether responsive to Raymond


                                      -2-
Case 2:18-cv-02104-JTF-tmp Document 341 Filed 08/07/20 Page 3 of 8           PageID 6914



 James’s requests or not. The resulting production consisted of

 about 800,000 pages of documents. (ECF No. 197-1.)

        50   North’s     decision       to    forego      a    responsiveness   review

 resulted    in    the   production          of    many   documents   that   were   not

 responsive       to   the   requests             for   production.   Raymond   James

 represents in its brief — and 50 North does not appear to dispute

 — that of the first hundred produced documents, forty-nine are

 “completely irrelevant.” (ECF No. 189-1.) In an exhibit to its

 brief, Raymond James presents some of the more egregious examples

 of irrelevant produced documents from just the initial production,

 including:

       “[e]mail regarding renovations to a tattoo parlor in Ohio;”

       “[a] newsletter from the United Talmudical Academy in Kiryas

        Joel, New York (written mostly in a foreign language);”

       “[e]mails      regarding    a    McDonalds        in    Landlord’s   Hartford,

        Connecticut building;” and

       “[e]mail regarding a ‘Heal-a-thon’ in New Jersey[.]”

 (ECF No. 189-1.) For obvious reasons, none of these emails are

 responsive to Raymond James’s discovery requests. In an effort to

 cull the production to responsive documents, Raymond James hired

 a team of contract attorneys to conduct a manual document-by-

 document review of the production. (ECF No. 197-1.) Raymond James

 also moved for sanctions, both after service of 50 North’s initial

 production and after the remainder was produced.


                                             -3-
Case 2:18-cv-02104-JTF-tmp Document 341 Filed 08/07/20 Page 4 of 8     PageID 6915



       50   North   argues   that   it    was   not   required   to   conduct   a

 responsiveness review under the court’s prior orders. It argues

 that when the court ordered it to produce “all responsive, non-

 privileged documents from the above-referenced e-mail searches,”

 that the court meant to produce “the non-privileged documents that

 were responsive to the search terms.” (ECF No. 194-1.) 50 North

 further argues that any obligation it may have had to conduct a

 relevance review under the court’s first order, (ECF No. 101), was

 abrogated by the court’s second order, (ECF No. 172). 50 North

 further argues that the court should instead sanction Raymond James

 for seeking discovery sanctions. (ECF No. 200.)

                                II.      ANALYSIS

 A.    The Prior Orders

       This court’s orders were clear that 50 North had an obligation

 to review the documents it produced in response to the disputed

 requests for production. The court’s first order specifically said

 that 50 North was to “review those documents” returned from the

 document searches and produce those which were “responsive.” (ECF

 No. 101.) When the court entered a second order specifying what

 document search terms 50 North was to use, it again made clear

 that 50 North was to produce “all               responsive, non-privileged

 documents from the above referenced e-mail searches.” (ECF No. 172

 (emphasis added).) Any ambiguity about what the word “responsive”

 meant in this context should have been clarified by reference to


                                         -4-
Case 2:18-cv-02104-JTF-tmp Document 341 Filed 08/07/20 Page 5 of 8     PageID 6916



 the previous order, which specifically instructed 50 North to

 review the documents from agreed-upon search terms and produce the

 ones responsive to the requests for production.

        50   North   argues   that    the    irrelevant    documents     in   its

 production are a product of the breadth of the search terms Raymond

 James insisted upon. But this has no bearing on the issue at hand

 — whether 50 North was obligated to do a responsiveness review. 1

        50 North next argues that it had the right to not conduct a

 responsiveness      review   under   Federal    Rule     of   Civil   Procedure

 34(b)(2)(E) because it produced its documents as “kept in the usual

 course of business[.]” Fed. R. Civ. P. 34(b)(2)(E). However, even

 assuming Rule 34 permits a party to forgo a relevance review, 2 the


 150 North also argues Raymond James’s motions should be denied
 because Raymond James did not sufficiently attempt to engage in
 good-faith consultation before filing this motion, as required by
 Local Rule 7.2(a)(1)(B). The undersigned does not believe it
 appropriate    to   deny    the    motion    on   this    ground.

 2The court is skeptical Rule 34 permits this in the context of
 voluminous electronic discovery. “[T]he production of ESI must be
 rationally organized to enable the parties to determine if
 responsive documents have been produced.” Kwasniewski v. Sanofi-
 Aventis U.S. LLC, No. 2:12-CV-00515-GMN, 2013 WL 3297182, at *1
 (D. Nev. June 28, 2013). “[A] party exercising Rule 34's option to
 produce records as they are kept in the usual course of business
 should organize the documents in such a manner that the requesting
 party may obtain, with reasonable effort, the documents responsive
 to their requests.” City of Colton v. Am. Promotional Events, Inc.,
 277 F.R.D. 578, 585 (C.D. Cal. 2011) (internal citations and
 quotations omitted). A party “may not frustrate the spirit of the
 discovery rules by producing a flood of documents it never reviewed
 . . . and thus bury responsive documents among millions of produced
 pages.” Youngevity Int'l Corp. v. Smith, No. 16CV00704BTMJLB, 2017
 WL 6541106, at *10 (S.D. Cal. Dec. 21, 2017). “Such a tactic can


                                       -5-
Case 2:18-cv-02104-JTF-tmp Document 341 Filed 08/07/20 Page 6 of 8     PageID 6917



 Rule only applies “[u]nless otherwise stipulated or ordered by the

 court[.]” Fed. R. Civ. P. 34(b)(2)(E). Here, the court ordered 50

 North to “review those documents” returned from document searches

 and produce those which were “responsive.” (ECF No. 101.) 50 North

 should have conducted a responsiveness review.

 B.    Sanctions

         “Discovery sanctions may be appropriate when a party ‘fails

 to   obey   an   order   to   provide   or    permit discovery.’”     Peltz   v.

 Moretti, 292 F. App'x 475, 479 (6th Cir. 2008) (quoting Fed. R.

 Civ. P. 37(b)(2)). Sanctions may include an award of legal fees.

 ECIMOS, LLC v. Nortek Glob. HVAC, LLC, 736 F. App'x 577, 582 (6th

 Cir. 2018). However, sanctions are not appropriate if a litigant’s

 position was substantially justified or if other circumstances

 would   make     an   award   of   sanctions    unjust.   Fed.   R.   Civ.    P.

 37(b)(2)(c). A motion is ‘substantially justified’ if it raises an

 issue about which ‘there is a genuine dispute, or if reasonable

 people could differ as to the appropriateness of the contested

 action.’” Doe v. Lexington-Fayette Urban Cty. Gov't, 407 F.3d 755,

 765 (6th Cir. 2005) (quoting Pierce v. Underwood, 487 U.S. 552,

 565 (1988)). A party’s position need not be “justified to a high




 bury relevant evidence and force the receiving party to expend
 considerable time and expense parsing through documents in order
 to glean information which may be relevant.” Scott Hutchison
 Enterprises, Inc. v. Cranberry Pipeline Corp., 318 F.R.D. 44, 54
 (S.D.W. Va. 2016).


                                         -6-
Case 2:18-cv-02104-JTF-tmp Document 341 Filed 08/07/20 Page 7 of 8   PageID 6918



 degree” to be substantially justified, just “justified to a degree

 that could satisfy a reasonable person.” Id.

       50 North’s position does not meet this standard. The court’s

 prior order was clear about the need to produce “responsive”

 documents from a set of established email searches. A reasonable

 party would not have felt substantially justified interpreting

 that as permitting them to turn over all of the documents from the

 email searches without any review for responsiveness.

       Raymond James seeks sanctions compensating it for the full

 cost of hiring contract attorneys to conducts a manual review of

 the production. 50 North argues that because the documents were

 produced in a text-searchable format, Raymond James could have

 used targeted keyword searches to filter out irrelevant documents

 without the expense of manual document-by-document responsiveness

 review. Without more information about the costs Raymond James

 incurred in its manual responsiveness review compared to the costs

 Raymond James would have incurred in culling the production through

 targeted searches or technology-aided review, the court cannot

 evaluate this argument to determine whether all or only some of

 the expense should be paid by 50 North. Given this, Raymond James’s

 motions for sanctions are GRANTED IN PART and 50 North’s motion

 for sanctions is DENIED. Within thirty days of the entry of this

 order, Raymond James’s counsel shall file a declaration setting

 forth in detail the fees and expenses reasonably incurred as part


                                      -7-
Case 2:18-cv-02104-JTF-tmp Document 341 Filed 08/07/20 Page 8 of 8     PageID 6919



 of its review as well as a memorandum explaining why those expenses

 were necessary. 50 North shall file a response no later than thirty

 days after Raymond James’s declaration is filed. Should either

 party    require   additional   time   to   file   based   on   the    ongoing

 coronavirus pandemic, the court will liberally grant extensions.

         IT IS SO ORDERED.

                                   s/ Tu M. Pham
                                   TU M. PHAM
                                   Chief United States Magistrate Judge

                                   August 5, 2020
                                   Date




                                      -8-
